Citation Nr: 1616652	
Decision Date: 04/26/16    Archive Date: 05/04/16

DOCKET NO.  12-05 200	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Providence, Rhode Island


THE ISSUE

Entitlement to a total disability rating for compensation purposes based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Massachusetts Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)


ATTORNEY FOR THE BOARD

E. Blowers, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, had active service from August 1968 to August 1970.

This matter came before the Board of Veterans' Appeals (Board) on appeal from May 2011 and November 2012 rating decisions of the RO in Providence, Rhode Island.  This case was first before the Board in January 2015, where the Board, in pertinent part, remanded the issues of service connection for hypertension, an increased disability rating in excess of 10 percent for type II diabetes mellitus, and entitlement to a TDIU.  The TDIU issue was raised during a rating appeal, so, pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009), it attached to the rating issue, requiring a remand for initial adjudication.  

In a May 2015 rating decision, the RO granted an increased disability rating of 20 percent for the service-connected diabetes mellitus.  In a May 2015 statement, the Veteran's representative conveyed satisfaction with the 20 percent disability rating, and the diabetes mellitus rating issue was withdrawn.  Further, in an April 2015 rating decision, the RO granted service connection for hypertension and assigned a noncompensable (0 percent) initial disability rating.  In May 2015, the Veteran expressed disagreement with the initial rating assigned.

The case was returned to the Board, and in an August 2015 decision, the Board remanded the issue of entitlement to a TDIU to obtain an examination from a VA vocational or similar occupational specialist.  As the issue of entitlement to a TDIU is being withdrawn, the Board need not address its responsibilities under Stegall v. West, 11 Vet. App. 268 (1998).

Further, in the August 2015 decision, the Board remanded the issue of entitlement to a compensable initial disability rating for hypertension for the issuance of a statement of the case (SOC) pursuant to Manlincon v. West, 12 Vet. App. 238, 240-241 (1999).  In both the August 2015 Board decision and the subsequently issued November 2015 SOC, the Veteran was explicitly informed that this issue would not be returned to the Board unless the appeal was perfected.  To date, the Veteran has not perfected the appeal of this issue.  As such, the issue of entitlement to a compensable initial disability rating for hypertension is not before the Board at this time.  

The Veteran testified from Providence, Rhode Island, at an October 2013 Board videoconference hearing before the undersigned Veterans Law Judge, who was seated in Washington, DC.  The hearing transcript has been associated with the record.  The instant matter is a Veterans Benefits Management System (VBMS) appeal.  The Board has reviewed both the VBMS and the "Virtual VA" files so as to insure a total review of the evidence.  


FINDING OF FACT

In a March 2016 letter, prior to the promulgation of a decision in the present appeal, the Veteran withdrew the issue of entitlement to a TDIU.


CONCLUSION OF LAW

The criteria for the withdrawal of a substantive appeal have been met regarding the appeal for entitlement to a TDIU.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 
38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Withdrawal of TDIU

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal that fails to allege a specific error of fact or law in the determination being appealed.  A veteran may withdraw a substantive appeal by telling the Board of the decision to withdraw either in writing or on the record at a Board personal hearing.  38 C.F.R. § 20.204.  In a March 2016 letter, prior to the promulgation of a decision in the present appeal, the Veteran withdrew the substantive appeal on the issue of entitlement to a TDIU.  

As the Veteran has withdrawn the appeal regarding the issue of entitlement to a TDIU, there remain no allegations of errors of fact or law for appellate consideration as to this issue.  Accordingly, the Board does not have jurisdiction to review the issue of entitlement to a TDIU, and the issue will be dismissed.


ORDER

The appeal for entitlement to a TDIU is dismissed.




____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


